DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 21, 25, 28-29, 35 and 38-39 are objected to because of the following informalities:

Regarding claim 21, there should be a period at the end of the claim. 

Claims 25 and 35 recite “the first change” in second paragraph has a typo, should be “the second change”.

Claims 28 and 38 recite “the first change” in last paragraph has a typo, should be “the second change”.

Claims 29 and 39 recite “the first change” in line four has a typo, should be “the second change”.

Claims 29 and 39 recite “the second latency an amount of time” in line three has a typo, should be “the second latency represents an amount of time”.
 
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22, 24-28, 30-32, 34-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2.

Regarding instant claim 21, patent claim 1 teaches the claim limitations, as shown in the following table:
Instant Application
US 11098913 B2
Claim 21 (New): A controller comprising: 
1. a heating, ventilation, and air conditioning (HVAC) controller comprising:
memory; and one or more processors configured to:
one or more processors configured to: 
(a HVAC controller with one or more processors inherently has memory to perform the functions)
receive, from a user device, location data which indicates a location of the user device;
receive, from a user device, location data which indicates a location of the user device;
compare, based on the location data, a distance between the user device and the controller to a threshold distance;
determine, based on the location data, whether a distance between the user device and the HVAC controller is less than a threshold distance;
control, based on the distance being less than the threshold distance, a polling rate between an external server and the controller so that a first change to an operating parameter made at the user device is communicated to the controller via the external server at a first latency; and
set, in response to the distance being less than the threshold distance, the polling rate to a first polling rate so that first changes to the one or more operating parameters made at the user device are communicated to the HVAC controller via the external server and displayed on the display of the HVAC controller with a first latency;
control, based on the distance being greater than or equal to the threshold distance, the polling rate so that a second change to the operating parameter made at the user device is communicated to the controller via the external server at a second latency, wherein the second latency is greater than the first latency 
set, in response to the distance being greater than or equal to the threshold distance, the polling rate to a second polling rate so that second changes to the one or more operating parameters made at the user device are communicated to the HVAC controller via the external server without increasing the polling rate from the second polling rate,


therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 based on obviousness analysis.

Regarding claims 22, 24-25, 27-28 and 30, patent claim 1 teaches the claim limitations, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 based on obviousness analysis.

Regarding claim 26, patent claim 2 teaches the claim limitations, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 based on obviousness analysis.

Regarding claims 31-32, 34-38 and 40, claims 1-6 of Lemire US 11098913 B2 teach the claimed controller, therefore they teach the method steps and program for implementing the controller, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 based on obviousness analysis.
 
Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 in view of Bruck US 20130263034 A1 and Kolavennu US 20130297078 A1. 

Regarding claims 23 and 33, patent claims 3-6 further teach the operating parameter comprises one of a set of operating parameters including one or more temperature set points, one or more humidity set points, and one or more start times.
Patent claims do not explicitly teach the set of operating parameters including one or more end times and one or more window frost protection settings.
Bruck teaches the set of operating parameters including one or more end times (Fig. 6D), and
Kolavennu teaches the set of operating parameters including one or more window frost protection settings ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent claims to incorporate the teachings of Bruck and Kolavennu because they all directed to HVAC control. Including one or more end times and one or more window frost protection settings will help control the environment.
Therefore claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 in view of Bruck and Kolavennu based on obviousness analysis.

Claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 in view of Tamasi US 20140189091 A1.

Regarding claims 29 and 39, patent claims does not explicitly teach the first latency represents an amount of time between when the first change is entered at the user device and a time when the first change is received by the controller, and wherein the second latency an amount of time between when the second change is entered at the user device and a time when the first change is received by the controller.
Tamasi teaches the first latency represents an amount of time between when the first change is entered at the user device and a time when the first change is received by the controller, and wherein the second latency an amount of time between when the second change is entered at the user device and a time when the first change is received by the controller ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified patent claims to incorporate the teachings of Tamasi because they all directed to transmitting information through communication network. Defining the latency will help determining the information delay related to processing and transmitting.
Therefore, claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Lemire US 11098913 B2 in view of Tamasi based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal – claim 40 recites “A computer-readable storage medium” that could be transitory.

Allowable Subject Matter

Claims 21-40 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 101, set forth in this Office action, with the appropriate filing of Terminal Disclaimer and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 21, 31 and 40, Mucignat US 20120233478 A1 and Miller US 20080223926 A1 teach a controller comprising:
one or more processors configured to:
receive, from a user device, location data which indicates a location of the user device; compare, based on the location data, a distance between the user device and the controller to a threshold distance;
control, based on the distance being less than the threshold distance, a polling rate between an external server and the controller so that changes to an operating parameter made at the user device is communicated to the controller via the external server at a first latency; and
control, based on the distance being greater than or equal to the threshold distance, the polling rate so that changes to the operating parameter made at the user device is communicated to the controller via the external server at a second latency, wherein the second latency is greater than the first latency.
However, Mucignat and Miller do not teach or suggest individually or in combination:
a first change to an operating parameter made at the user device is communicated to the controller via the external server at a first latency, and
a second change to the operating parameter made at the user device is communicated to the controller via the external server at a second latency.

Regarding claims 22-30 and 32-39, the dependent claims are allowable as they depend upon allowable independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115